 CENTRAL PACKING COMPANYRecommendations19As reflected in its motion for remand, the Respondent seeks "a new decisionand order upon a reconsideration of the entire case."The Respondent, however,has filed neither a brief nor a motion defining explicitly the scope of the "newdecision and order" which it seeks. I have concluded in effect that the evidenceadduced upon the remand does not warrant any modification of the findings offact, conclusions of law, and remedy embodied in the Board's Decision and Order.It would, therefore, be needlessly repetitive for the Board to issue a Decision andOrder reiterating the provisions of the one now in effect.Accordingly, upon thebasis of the entire record in this proceeding, including the evidence adduced atboth the first and second hearings, and upon the foregoing findings of fact, Irecommend that :1.The Board construe the Respondent's position before it as in effect an appli-cation for the entry of a new Decision and Order containing such modification ofthe one now in effect as may be warranted by a reconsideration of the additionalevidence adduced at the second hearing ; and2.The Board enter a Decision and Order denying the application for modifi-cation of the Decision and Order now in effect and reaffirming its terms andprovisions.CENTRAL PACKING COMPANY, ANDRABBISM. BURNSTEIN AND TIRORSTERN1andUNITED PACKINGHOUSE WORKERS OF AMERICA, LOCAL No.36, CIO, PETITIONER.Case No. I-2-RC-962.July 6, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene Hoffman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, as defined in paragraph numbered 2, below, isengaged in commerce within the meaning of the Act.2.The Petitioner, a labor organization, claims to represent the five:schochtim and the two tag men performing kosher butchering workat the plant of Central Packing Company, herein called the Company,at Kansas City, Kansas.The Petitioner contends that these workersare employed by the Company with which it desires to bargain.TheCompany contends that it does not employ these workers, but thatthey are employed by Rabbis Burstein and Stern.The Rabbis, whiledesiring to control the provisions of any collective bargaining agree-ment for these employees which may touch upon the religious aspects1The nameof the Employeris amended to conform with our finding heieln.95 NLRB No. 8.961974-52-vol. 95-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their work, state that they are not concerned with any of the otherconditions of employment of the kosher workers.The Company, a Kansas corporation, is engaged in the slaughter-ing and dressing of cattle which it ships to consumers for sale asmeat products for human consumption.During the calendar year1950 the Company shipped more than $1,000,000 worth of meat topoints outside the State of Kansas.Approximately one-third of theCompany's business is devoted to its kosher products.When the Company first attempted to enter the business of shippingkosher food, its president, Weil, contacted Rabbis Burstein and Stern.who, it had learned, were authorized to supervise such operations intheKansas City area.The Rabbis explained to Weil that theschochtim and tag men who would perform the work must be underthe complete supervision of the Rabbis, who should have the soleright to hire and discharge them.2The Company and the Rabbisthen agreed on a flat rate to be paid by the Company for the cattlewhich the Company should offer for kosher slaughtering, regardlessof whether or not they were eventually found fit for shipping as such.The' number of men to be hired and the amount they should be paidwas left to the Rabbis.The Rabbis then decided between themselveshow they would divide the money paid by the Company. Shortlyafter operations began, the Rabbis discovered that they were unableto keep books with regard to paying the men, and the Companyagreed to perform the bookkeeping functions for them 3Thereafterthe Rabbis notified the Company's bookkeeper what percentage eachof the kosher workers was to receive from the amounts due. Sincethat time the bookkeeper has computed the pay from the amount dueeach week for kosher work.The kosher workers work on the same floor with the Company'semployees, who slaughter cattle for sale as nonkosher beef.All oftheir work takes place on the Company's premises, but the Companyfurnishes none of their tools or equipment other than the tags whichgo on the products.Although the Company does not tell the kosherworkers specifically what their hours shall be and does not controltheir holidays or vacations, the Company does in great measure controltheir general working hours by its scheduling of the kosher slaughter-ing and by increasing or decreasing the amount of kosher slaughteringto be performed.The Company does not exercise control over theworking conditions of the kosher workers and Company PresidentWell testified that they are not subject to company regulations.How-ever, the kosher workers are included in the Company's workmen's4On at least two occasions the Rabbis have suspended workers for violations of religiousrules.'The Company states that it did so as a "favor" to the Rabbis. J.HOWARD SMITH, INC.21compensation policy along with the general employees of theCompany.On the basis of the foregoing, particularly the facts indicating thatthe killing of kosher cattle and shipping of kosher products forms alarge portion of the Company's business, that the kosher workersperform all of their work at the. Company's plant, and are indirectlycontrolled through the Employer's operation of its plant, we find thatthe Company and the Rabbis, who supervise and directly control theworking conditions of the kosher workers and determine their salaries,constitute a single employer within the meaning of Section 2 (2) ofthe Act.3.A question affecting commerce exists concerning employees ofthe Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.As the kosher workers are the only employees employed by theCompany and the Rabbis as a single employer, and in view of thereligious aspects of their work which is unlike that of the other em-ployees in the plant, we find that they should function as a unitseparate and apart from the general production and maintenanceemployees of the Company:'We find that all schochtim and tag men employed by the Employerat the Company's plant in Kansas City, Kansas, excluding all super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]*The Board has consistently found units of schochtlm to be appropriate bargainingsnits.Armour & Company,72 NLRB 717,and cases cited therein.We therefore findno merit in the Rabbis' contention that the religious nature of their work precludes theirrepresentation for purposes of collective bargaining.J.HOWARD SMITH,INC.andSEAFARERS INTERNATIONAL UNION OFNORTH AMERICA,AFL, PETITIONER.CaseNo. 4-RC-814. July6, 1951Decision and. Order,Upon a. petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held in September 1950 beforeFred G. Krivonos, hearing officer.Following that hearing, the Em-ployer, hereafter called Smith, moved to reopen the hearing on theground that it was changing its method of fishing operations for the1951season.The Board remanded the case for hearing on the alleged95 NLRB No. 9.